Citation Nr: 0909717	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right femur fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and Dr. Etnar




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Los Angeles, California, which denied reopening a 
previously denied claim for service connection for 
chondromalacia of the right knee, with residuals from a right 
femur fracture.

In June 2007, a video hearing was held before the undersigned 
Veterans Law Judge at the Los Angeles RO.  A transcript of 
that proceeding has been associated with the claims folder.

Following an April 2008 Board Decision, which reopened the 
Veteran's claim and remanded the matter to the Appeals 
Management Center ("AMC") in Washington, D.C., in July 
2008, the AMC granted service connection for chondromalacia 
of the right knee, with an evaluation of 10 percent, 
effective July 20, 2003, but continued the previous denial of 
service connection for residuals of a right femur fracture.

As the AMC granted service connection for chondromalacia of 
the right knee, that portion of the appeal was resolved, and 
is no longer on appeal.  However, in statements submitted in 
September 2008 and November 2008, the Veteran's 
representative appears to be expressing disagreement with the 
disability rating assigned in that decision.  Therefore the 
issue of an increase of the initial evaluation of 
chondromalacia of the right knee is further addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC, in Washington, DC.




FINDING OF FACT

Clear and unmistakable evidence demonstrates that a right 
femur fracture preexisted the Veteran's period of active 
service and was not aggravated by his period of active 
service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
right femur fracture have not been met.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated November 
2003.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

        

b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA medical center 
("VAMC") treatment records and a June 2008 VA medical 
examination report.  Additionally, the claims file contains 
the Veteran's statements in support of his claim. 

The Board notes that during a June 2007 hearing before the 
Board, the Veteran, through his representative and treating 
physician, stated that there were additional medical records 
that were pertinent to his claim, and would be submitted to 
the Board.  However, this information was never received.  A 
written statement from the physician dated in September 2008 
also suggested that additional records would be submitted in 
support of the claim.  However, no information or evidence 
has received to date.

As noted, the Veteran was advised that he could submit 
evidence in support of his claim, or that VA would assist him 
in obtaining evidence if he requested.  In this instance, he 
has not asked VA to obtain additional records, and the Board 
believes that he has been given ample time to submit 
additional evidence in support of his claim.  Furthermore, in 
December 2008, the Veteran's representative submitted 
additional written argument citing to previously received 
evidence, expressing no intention to submit new evidence, nor 
any desire for VA to assist in obtaining new evidence.  For 
these reasons, the Board finds that the record has been 
developed to the extent possible, and that no further action 
is necessary to comply with VA's duty to assist.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

II. Law & Regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must also assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  If the 
Veteran fails to demonstrate any one element, denial of 
service connection will result.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).

Only such conditions as are recorded in entrance examination 
reports are to be considered as "noted."  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  If evidence is submitted 
sufficient to demonstrate that a veteran's disorder pre-
existed service, and underwent an increase in severity during 
service, it is presumed that the disorder was aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is specific evidence 
that the increase in disability is due to the natural 
progress of the disease. Id.

III.  Factual Background

The Veteran's September 1967 service induction medical 
examination report indicated normal findings for his lower 
extremities.  However, on the accompanying service enlistment 
medical history report, the Veteran reported having had a 
right leg fracture prior to service when he was 17-years-old 
(in 1965); in the section of this report reserved for the 
examining physician's summary and elaboration, the physician 
specifically noted a history of a right femur fracture.  The 
Veteran's service medical treatment records show that in 
November 1967, he was seen in the orthopedic clinic for pain 
following a fractured right femur two years earlier, with a 
rod removal in March 1967.  

In January 1968, he was seen in the orthopedic clinic for 
recurrent pain and slight swelling of the right leg and knee.  
X-rays revealed an old healed fracture of the right femur 
with abundant callus formation, but no bony pathology in the 
right knee.  The treatment was listed as ice massage and 
resistance exercises to the musculature of the right knee.  

In February 1968, it was noted that he had been placed in a 
long leg cast for patellar chondromalacia.  In a separate 
clinical note, it was further noted that he had a history of 
a right knee injury from a June 1965 motorcycle accident, and 
that he had a pinned right femur for a fracture sustained in 
that accident.  The Veteran reported that he felt that he had 
reinjured his knee in basic training.  An examiner again 
noted an impression of probable patellar chondromalacia. 

In March 1968, x-rays of the femur revealed there was 
abundant calcified callus formation about the healing right 
femoral shaft fracture.  No significant change was seen since 
January 1968.  In April 1968, during a service separation 
examination, it was noted that his right upper and lower leg 
was smaller in diameter than the left leg.  It was also noted 
that he had an old scar on the right thigh from insertion of 
a femur pin.  The diagnosis was instability of the right 
knee.  On his April 1968 separation medical history report, 
the Veteran indicated having had a broken right leg and knee 
problems prior to service.  However, the examining physician 
clarified that he had sustained fractures of both the right 
femur and right patella following the accident, and that 
since his 1965 injuries, the Veteran's leg problems involved 
an unstable right knee with occasional joint swelling.

The record shows that following his service separation in May 
1968, the first time the Veteran sought treatment for a right 
leg disorder was in March 2002, when he was seen at the VAMC 
with complaints of low back pain with pain radiating down 
from his anterior right thigh to just above the right knee 
following a 1999 motor vehicle accident.  There was no 
mention of his pre-service injuries, or any injuries during 
service; the Veteran denied having any other medical 
problems.  He was diagnosed with a low back strain secondary 
to lifting.  He was seen again the following month with right 
cervical and back pain.  Other than occasional right leg 
radiculopathy, there was no mention of right leg or knee 
pain.  VAMC treatment notes from January 2003 indicate that 
he was seen for right knee and hip pain.  The assessment was 
suspicion of osteoarthritis.  During a physical examination 
in April 2003, it was noted that internal/external rotation 
of the hip was negative bilaterally, but there was hip 
tenderness to palpation bilaterally.  However, these symptoms 
were apparently found to be associated with his low back 
pain.  The diagnosis was moderate degenerative changes of the 
lumbar spine.  In May 2003, it was noted that the Veteran had 
trouble sleeping at night due to the pain radiating down his 
right leg.  He was prescribed Elavil (amitriptyline) for 
sleep.  It was also noted that he had mild right hip 
osteoarthritis and a prior femoral fracture with a rod 
insertion.  In July 2003, he was diagnosed with degenerative 
disc disease of the lumbar spine.  In November 2003, it was 
noted that he had pelvic landmarks suggestive of anterior 
rotation of the right innominate and possible anterior 
displacement of the right sacral base.  Tenderness of the 
lumbar spine suggested both a lumbar and less painful pelvic 
condition.  It was noted that he had multiple previous 
injuries and motor vehicle accidents that had contributed in 
a cumulative way to his condition.  There was no mention of 
his pre-service right leg injury, or a service-related 
injury.  

In April 2005, he was seen with complaints of right knee and 
hip pain.  X-rays revealed patellar femoral syndrome and 
osteoarthritis.  He was referred to aquatic therapy for pain 
and to strengthen his right knee.  In July 2005, it was noted 
that his right knee pain had gotten worse, but his right hip 
pain was about the same.  He was to continue wearing a right 
leg brace, but was discontinued from the clinic with a note 
to have possible knee injections in the future.  In March 
2006, his right knee and hip pain were noted as slightly 
improved.  In May 2006, it was noted that his right knee was 
more erythematous and swollen than the left after removal of 
his brace.  It was further noted that he favored his right 
knee and used a cane to ambulate.  In June 2006, it was noted 
that he had right knee pain secondary to arthritis, myxoid 
degeneration and possible patellofemoral syndrome.  His right 
hip pain was noted as mild with internal rotation, but did 
not significantly impact ambulation at that time.  The 
Veteran said that his pain was well-controlled with Vicodin.  
The assessment was multiple musculoskeletal problems, 
including right knee pain, secondary to arthritis and myxoid 
degeneration, and right hip pain secondary to arthritis.  
Again, there was no indication that either of his right leg 
disorders were the result of service-related injuries or 
conditions aggravated during service.

During a video Board hearing in June 2007, the Veteran's 
treating physician, Dr. Etnar, testified that he had been 
treating the Veteran for his patella disorder since 2003.  He 
said that the patella was the "key player" in the Veteran's 
difficulty with movement.  (See hearing transcript, p. 7.)  
He noted that he had asked the Veteran to describe the fall 
he took in service, and it seemed to him that the impact 
point was the patella.  The physician further explained that 
the long-leg cast that the Veteran described wearing in 
service would have been there for stability, which also 
suggests that the patella was the source of the problems.  
Dr. Etnar indicated that, when he treated the Veteran in 
2004, he gave a diagnosis of patellofemoral stress syndrome 
and osteoarthritis.  However, he also said that because it 
had been quite some time since he had evaluated him, he could 
not comment as to the Veteran's current condition.  He 
concluded by saying "I can't necessarily speak to any effect 
[on the Veteran] of the [right leg] fracture as it stands 
today," other than the possibility of the development of 
myofascial pain.  Id.

In June 2008, the Veteran underwent a VA bone and joint 
examination.  The examiner stated that he had reviewed the 
Veteran's complete claims folder, including his service 
treatment records, and conducted an interview of the Veteran.  
He concluded that the Veteran had fractured both his femur 
and his patella during the motorcycle accident in 1965, and 
had reinjured his right knee in a fall in service in November 
1967, after which time he was placed on "profile," (light 
duty) until his discharge in May 1968.  The examiner reviewed 
recent x-rays, which indicated moderate to severe 
osteoarthritic changes in the patellofemoral compartment of 
the right knee, and mild osteoarthritic changes in the medial 
compartment of both knees and the lateral compartment of the 
right knee.  His diagnosis was chondromalacia patella with 
moderate to severe osteoarthritis in the patellofemoral 
compartment of the right knee.  As noted, he found that the 
Veteran's right femoral shaft fracture with surgical pinning 
in June 1965 existed prior to service, as well as his right 
patella fracture.  However, he concluded that the Veteran's 
right femoral shaft fracture did not increase in severity 
during service, as his service treatment records revealed no 
complaints of right femur pain, and x-rays of the right femur 
in January and March 1968 revealed an old healed fracture 
with abundant callus formation.  He further concluded, 
however, that the Veteran's pre-service right patella 
fracture did increase in severity during service, as service 
treatment records showed complaints of right knee pain 
starting in November 1967, two months after his service 
induction, and continued to experience pain and other 
symptoms in his knee.  

IV.  Analysis

As noted in the Introduction, following the June 2008 VA 
examination, the AMC granted service connection for 
chondromalacia patella of the right knee and assigned a 10 
percent evaluation, effective July 20, 2003.  The AMC also 
continued to deny service connection for the residuals of a 
right femur fracture.

As service connection has been granted for chondromalacia 
patella of the right knee, that matter of whether or not the 
Veteran's chondromalacia patella was either incurred in or 
aggravated by service has been resolved favorably to the 
Veteran, and need not be further considered herein.  Instead, 
the question now before the Board is whether or not the 
Veterans currently has residuals of a right femur fracture 
that were incurred in or aggravated by service.  

In this case, the Veteran reported a history of a pre-service 
right femur fracture at enlistment, but physical examination 
was negative for any evidence of disability in the lower 
extremities.  As noted, only those conditions recorded in 
examination reports can be considered as "noted" upon 
entrance, and a history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  Thus, the Veteran must be 
presumed to have been in sound condition upon entry into 
service.

The presumption of sound condition is rebuttable, however, if 
it is shown by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).

The record reflects that x-rays obtained in service in 
January 1968 and March 1968 were found at that time to show 
evidence of an old healed fracture of the right femur.  
Numerous clinical records in service also reflect a history 
of a pre-service fracture of the right femur.  In June 2008, 
the VA examiner reviewed the Veteran's complete claims 
folder, including his service treatment records, and 
conducted an interview of the Veteran.  As discussed, the VA 
examiner concluded that the Veteran had fractured both his 
femur and his patella during the motorcycle accident in 1965.  
In light of this evidence, the Board finds a fracture of the 
right femur is shown to have clearly and unmistakably existed 
prior to service.

The only remaining issue, therefore, is whether his 
preexisting right femur fracture was aggravated by his period 
of service.  In cases where a disease or injury is not noted 
at entrance into service, the burden lies with the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that there was no aggravation.  See 
VAOPGCPREC 3-03 (July 16, 2003).

In this regard, the Board notes that there are numerous 
references in the Veteran's service treatment records to the 
Veteran having experienced right knee pain while on active 
duty.  However, the June 2008 VA examiner explained that 
these symptoms were consistent with chondromalacia patella, 
as was diagnosed in service, and represented an increased in 
the severity of a prior patella fracture.  The examiner 
explained that, because his service treatment records did not 
document any right femur pain, and x-rays suggested that the 
fracture was healed, that disability did not undergo any 
increase in severity in service.

The Board notes that these findings are very consistent with 
the conclusions of the Veteran's own treating physician at 
his personal hearing before the undersigned.  During that 
hearing, the physician explained that the nature of an in-
service fall during basic training that was described to him 
by the Veteran was consistent with an impact to the patella, 
and that he believed that the problems for which he treated 
the Veteran were consistent with of patellofemoral stress 
syndrome and patellar osteoarthritis.  The physician did 
acknowledge that the Veteran had mild osteoarthritis of the 
hip, but the focus of the physician's discussion involved the 
patella, and the physician did not indicate that the 
osteoarthritis of the hip was in any way related to the 
fracture of the femur.  In fact, the physician specifically 
said that he did not know whether the Veteran's previous 
right femur fracture had any effect on his current disorders.

As noted above, post-service medical records reflect that the 
Veteran did not seek medical treatment for his right leg 
until 2002, more than 30 years after service, at which time 
the diagnosis was low back pain and radiculopathy.  In 2003, 
he was diagnosed with mild right hip osteoarthritis and 
degenerative changes to the lumbar spine, which resulted in 
pain radiating down to his knee.  In June 2006, he was 
diagnosed with multiple musculoskeletal problems, myxoid 
degeneration and right hip pain secondary to arthritis.  
There is no indication in these records that any current 
osteoarthritis or degenerative changes in his right hip are 
the consequence of an increase in severity of his right femur 
fracture in service, or otherwise related to service.

In light of this record, the Board concludes that the 
evidence clearly and unmistakable shows that the pre-service 
fracture of the right femur did not increase in severity in 
service.  As noted, the June 2008 VA examiner explained that 
the Veteran's in-service complaints were limited to the knee, 
and represented an increase in the severity of a prior 
patella fracture, but that his right femur fracture did not 
increase in severity at all.  The VA examiner's conclusions 
as to the nature and etiology of the Veteran's current 
complaints appear entirely consistent with and supported by 
that of his private physician.  

The Board has considered the Veteran's lay reports that his 
preexisting femur fracture increased in severity while on 
active duty.  Certainly, the Veteran is competent to report 
subjective complaints such as knee or hip pain both during 
and after service.  However, even where a Veteran asserts 
continuity of symptomatology during and after service, the 
Court has held that medical evidence is required to establish 
a nexus between the continuous symptomatology and the current 
claimed condition.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

As discussed above, the VA examiner considered the Veteran's 
complaints during and after service, and found that they 
represented an increase in the severity of a pre-service 
patella fracture, and not his pre-service right femur 
fracture.  As noted, the VA examiner's findings appear 
consistent with and supported by the finding of the Veteran's 
own treating physician.  Consequently, for the reasons and 
bases set forth above, the Board finds that there is clear 
and unmistakable evidence that his pre-existing right femur 
fracture was not aggravated during his service.  

In summary, the Board concludes a right femur fracture 
clearly and unmistakably existed prior to service and was not 
aggravated during service. Thus, the benefit sought on appeal 
is denied.



ORDER

Entitlement to service connection for residuals of a right 
femur fracture is denied.


REMAND

In a July 2008 rating decision, the AMC granted service 
connection for chondromalacia of the right knee, with an 
evaluation of 10 percent, effective July 20, 2003.  In a 
subsequent September 2008 statement, the Veteran's 
representative appeared to express disagreement with the 
initial disability rating assigned by the RO.  The 
representative reiterated this disagreement in a November 
2008 statement.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court indicated that in a case in which a veteran 
expressed disagreement in writing with a decision by an 
agency of original jurisdiction and the agency of original 
jurisdiction failed to issue a SOC, the Board should remand 
the matter for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should 
be provided with an SOC on this issue.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
should be  afforded the opportunity to 
perfect an appeal.  The matter should then 
be returned to the Board, if necessary, 
for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


